Citation Nr: 1512412	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-05 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother, V. P.


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from June 1983 to March 1985.  In July 2013, he testified before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record. 

The Veteran has submitted additional evidence in support of his claim and has included a waiver of his right to have that evidence considered initially by the RO.

The Board has recharacterized the claim in consideration of 38 C.F.R. § 3.156(c).  If VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence. 38 C.F.R. § 3.156(c) (2014).  

In March 2011, the Veteran's DD Form 214 was associated with the claims file.  This additional service personnel record was not associated with the claims folder when VA first decided the claim, and is relevant to the claim of service connection for bipolar disorder.  The claim will be reconsidered on the merits.

The issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record in an August 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran's DD Form 214 shows that the authority for his separation was AR 635-200, Chapter 13 and that the narrative reason for separation was unsatisfactory performance.  The separation code was "JHJ" which means unsuitability (reason unknown)/unsatisfactory performance.  Reports associated with the Chapter 13 discharge may be probative to his claim of service connection for bipolar disorder.  In this case, the record shows that the complete service personnel records have not been associated with the claims file.  Therefore, the AOJ should make attempts to obtain all of the service personnel records. 

Next, the service treatment records reflect that the Veteran underwent a mental health evaluation in service.  According to his statements and an August 2013 statement from his uncle, his behavior during service was not normal.  In light of the evidence currently on file, an examination should be conducted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Next, in an August 2011 statement, the Veteran indicated that he was receiving Social Security Administration (SSA) disability benefits.  VA has an obligation to obtain all records in the custody of a Federal department or agency which are relevant to a veteran's claims.  Thus on remand, his SSA records and the medical evidence on which benefits were awarded should be obtained.

Finally, the Veteran testified that he received ongoing VA and private treatment for his psychiatric disorder, including treatment at the East Orange VA Medical Center (VAMC) and at Summit Oaks.  Hence, such records must be secured and associated with the claims files. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the NPRC, or any other appropriate agency, to request the Veteran's complete service personnel records, to include any disciplinary or administrative actions or proceedings (including any medical board proceedings), especially those in connection with his separation from active service in March 1985 under AR 635-200 Chapter 13.  If no such records can be found, or if they have been destroyed, ask for specific confirmation of that fact. 

2.  Obtain and associate with the claims file records pertinent to the Veteran's claim for SSA disability benefits, including any decisions made and medical records relied upon concerning that claim.  All efforts to obtain these records should be fully documented, and the AOJ should ask SSA for a negative response if records are not available.

3.  Obtain VA clinical records related to any psychiatric treatment, particularly from the East Orange VAMC. 

4.  Ask the Veteran to identify the providers of any and all treatment and evaluations he has received for his claimed disability and to provide any releases necessary for VA to secure records of any such private treatment not already of record, particularly Summit Oaks Hospital. 

If any private provider does not respond to the AOJ's request for records, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that such records are received.  If records of any identified VA treatment are unavailable, it should be so noted for the record (with explanation).

5.  Schedule the Veteran for a psychiatric examination with a psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disorders, to include bipolar disorder.  The entire claims file shall be made available to the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

For any additional psychiatric disorders diagnosed, to include bipolar disorder, the examiner is asked to address whether it is at least as likely as not that any current psychiatric disorder is etiologically related to the Veteran's period of active service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be given for any opinion expressed. 

6.  When the development has been completed, the case should be reviewed on the basis of the entirety of the evidence, including evidence added since the January 2013 statement of the case.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




